                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 1 of 61

 Fill in this information to identify the case
 Debtor name          H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-31828
 (if known)                                                                                                          Check if this is an
                                                                                                                      amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                                12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:         Cash and cash equivalents

1.     Does the debtor have any cash or cash equivalents?

           No. Go to Part 2.
           Yes. Fill in the information below.


       All cash or cash equivalents owned or controlled by the debtor                                                         Current value of
                                                                                                                              debtor's interest

2.     Cash on hand

3.     Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                        account number
3.1.    Checking account                                              Checking account                    9   0   3     5                   $756.83
4.     Other cash equivalents       (Identify all)

       Name of institution (bank or brokerage firm)

5.     Total of Part 1
       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                            $756.83


 Part 2: Deposits and prepayments

6.     Does the debtor have any deposits or prepayments?

          No. Go to Part 3.
          Yes. Fill in the information below.




Official Form 206A/B                                 Schedule A/B: Assets -- Real and Personal Property                                           page 1
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 2 of 61
Debtor       H K Fine Properties, LLC                                                      Case number (if known)     19-31828
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
     Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                $0.00


 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:              $0.00               –                 $0.00                  = .......................
                                                                                                                                               $0.00
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                 $0.00               –                 $0.00                  = .......................
                                                                                                                                               $0.00
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                $0.00


 Part 4: Investments

13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes. Fill in the information below.
                                                                                            Valuation method                    Current value of
                                                                                            used for current value              debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

         Name of entity:                                                 % of ownership:
15.1.    $83,000 investment in Easy Card.                                                                                                       $0.00
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

         Describe:
17. Total of Part 4
    Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                $0.00


 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 3 of 61
Debtor       H K Fine Properties, LLC                                                Case number (if known)     19-31828
             Name

    General description                          Date of the     Net book value of     Valuation method             Current value of
                                                 last physical   debtor's interest     used for current value       debtor's interest
                                                 inventory       (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
    Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                    $0.00

24. Is any of the property listed in Part 5 perishable?
     No
     Yes
25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
     No
     Yes
 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes. Fill in the information below.

    General description                                          Net book value of     Valuation method             Current value of
                                                                 debtor's interest     used for current value       debtor's interest
                                                                 (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                    $0.00

34. Is the debtor a member of an agricultural cooperative?
     No
     Yes. Is any of the debtor's property stored at the cooperative?
               No
               Yes
35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
     No
     Yes. Book value                             Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
     No
     Yes
37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
     No
     Yes
Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                       page 3
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 4 of 61
Debtor         H K Fine Properties, LLC                                                 Case number (if known)    19-31828
               Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method             Current value of
                                                                    debtor's interest    used for current value       debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                      $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
     No
     Yes
45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
     No
     Yes
 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method             Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value       debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                      $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
     No
        Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
     No
     Yes



Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 4
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 5 of 61
Debtor        H K Fine Properties, LLC                                                   Case number (if known)    19-31828
              Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.


55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property           Nature and extent      Net book value of     Valuation method       Current value of
       Include street address or other description    of debtor's interest   debtor's interest     used for current       debtor's interest
       such as Assessor Parcel Number (APN),          in property            (Where available)     value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1231 Hahlo St.
       Houston, TX 77020
       1231 Hahlo St.
       TR F3
       KOUNSLAR
       ABST 32 HARRIS & WILSON                        Deed of Trust                                Listing agreement.           $1,250,000.00
55.2. 1210 Shotwell St.
       Houston, TX 77020
       1210 Shotwell St.
       TR B KOUNSLAR ABST 32 HARRIS &
       WILSON                         Deed of Trust                                                Listing agreement.           $2,187,600.00
55.3. 705 Ward Rd
       Baytown, TX 77520
       705 Ward Rd
       TRS 17D &17E (051(LTS 2 &4 BLK
       17)
       ABST 65 W SCOTT .2342 AC                       Deed of Trust                                Personal opinion.                $53,000.00
56. Total of Part 9.
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                $3,490,600.00

57. Is a depreciation schedule available for any of the property listed in Part 9?
     No
     Yes
58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
     No
     Yes
Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                          Net book value of      Valuation method                Current value of
                                                                   debtor's interest      used for current value          debtor's interest
                                                                   (Where available)
60. Patents, copyrights, trademarks, and trade secrets




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                            page 5
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 6 of 61
Debtor       H K Fine Properties, LLC                                                    Case number (if known)       19-31828
             Name

61. Internet domain names and websites

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
    Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                           $0.00

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
     No
     Yes
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
     No
     Yes
69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
     No
     Yes
Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes. Fill in the information below.

                                                                                                                           Current value of
                                                                                                                           debtor's interest
71. Notes receivable (current values subject to verification)

     Description (include name of obligor)

     Note payable from David Fine.                                     $275,159.35     –                      $0.00   =           $275,159.35
                                                                  Total face amount    doubtful or uncollectible amount
     Note payable from Scott Mitchell.                                  $14,981.96     –              Unknown         =             $14,981.96
                                                                  Total face amount    doubtful or uncollectible amount
     Note payable from Alicia Mitchell.                                   $1,292.20    –              Unknown         =              $1,292.20
                                                                  Total face amount    doubtful or uncollectible amount
     Note payable from Rick Hadjik.                                     $19,471.97     –              Unknown         =             $19,471.97
                                                                  Total face amount    doubtful or uncollectible amount
     Note payable from Lindsey Fine.                                    $38,289.99     –                      $0.00   =             $38,289.99
                                                                  Total face amount    doubtful or uncollectible amount
     Note payable from Harmon K. Fine.                                 $287,768.25     –                      $0.00   =           $287,768.25
                                                                  Total face amount    doubtful or uncollectible amount
     Note from Jim Copeland.                                            $22,304.10     –                      $0.00   =             $22,304.10
                                                                  Total face amount    doubtful or uncollectible amount
72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                             page 6
                            Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 7 of 61
Debtor           H K Fine Properties, LLC                                                                            Case number (if known)         19-31828
                 Name

74. Causes of action against third parties (whether or not a lawsuit has been filed)

      Priority, validity and extent of lien against real property currently held by Ecosorb Investments,
      LLC.                                                                                                                                                       Unknown
      Nature of claim                    Lawsuit
      Amount requested                   $704,000.00

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

      Post-petition rent due from Supply Pro, Inc. and/or Supply Pro Sorbents, LLC.                                                                             $58,750.00
78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                               $718,017.82

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
     No
     Yes
 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                                $756.83
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                       $0.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                       $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................
                                                                                                                                   $3,490,600.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +        $718,017.82

91. Total. Add lines 80 through 90 for each column.                        91a.            $718,774.65           +     91b.         $3,490,600.00


                                                                                                                                                                $4,209,374.65
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................



Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                        page 7
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 8 of 61

 Fill in this information to identify the case:
 Debtor name          H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number          19-31828                                                                                    Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?

      No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
      Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          Ecosorb Investments, LLC                         subject to a lien                                    $704,000.00              $3,490,600.00

          Creditor's mailing address                       1210 Shotwell St.
          12315 Robin Blvd.                                Describe the lien
                                                           Deed of Trust / Agreement
                                                           Is the creditor an insider or related party?
          Houston                    TX   77045             No
          Creditor's email address, if known                Yes
                                                           Is anyone else liable on this claim?
          Date debt was incurred                            No
                                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                  Contingent
              No                                              Unliquidated
          
              Yes. Specify each creditor, including this      Disputed
          
              creditor, and its relative priority.
              For 1210 Shotwell St.: 1) Propel
              Financial Service, LLC; 2) Taxease;
              3) Ecosorb Investments, LLC. For
              1231 Hahlo St.: 1) Propel Financial
              Service, LLC; 2) Taxease; 3)
              Ecosorb Investments, LLC; 4)
              Propel Financial Service, LLC. For
              705 Ward Rd: 1) Ecosorb
              Investments, LLC.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                 $784,104.36


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 9 of 61
Debtor       H K Fine Properties, LLC                                                         Case number (if known) 19-31828

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.2     Creditor's name                                      Describe debtor's property that is
         Propel Financial Service, LLC                        subject to a lien                                     $14,573.77           $1,250,000.00

         Creditor's mailing address                           1231 Hahlo St.
         P.O. Box 100350                                      Describe the lien
                                                              Taxes / Agreement
                                                              Is the creditor an insider or related party?
         San Antonio                TX     78201               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines 2.1

 2.3     Creditor's name                                      Describe debtor's property that is
         Propel Financial Service, LLC                        subject to a lien                                     $25,530.59           $3,437,600.00

         Creditor's mailing address                           1210 Shotwell St.
         P.O. Box 100350                                      Describe the lien
                                                              Taxes / Agreement
                                                              Is the creditor an insider or related party?
         San Antonio                TX     78201               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                No
         Last 4 digits of account                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines 2.1




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
                      Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 10 of 61
Debtor       H K Fine Properties, LLC                                                         Case number (if known) 19-31828

 Part 1:         Additional Page                                                                              Column A               Column B
                                                                                                              Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                     Do not deduct the      that supports
sequentially from the previous page.                                                                          value of collateral.   this claim

 2.4     Creditor's name                                      Describe debtor's property that is
         Taxease                                              subject to a lien                                     $40,000.00           $3,437,600.00

         Creditor's mailing address                           1231 Hahlo & 1210 Shotwell
         118 Vintage Park Blvd., No. W                        Describe the lien
                                                              Tax Lien / Agreement
                                                              Is the creditor an insider or related party?
         Houston                    TX     77070               No
         Creditor's email address, if known                    Yes
                                                              Is anyone else liable on this claim?
         Date debt was incurred                                  No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                               As of the petition filing date, the claim is:
         Do multiple creditors have an interest in            Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
         
             Yes. Have you already specified the                 Disputed
         
                  relative priority?

                No. Specify each creditor, including this
                 creditor, and its relative priority.

                Yes. The relative priority of creditors is
                 specified on lines 2.1




Official Form 206D              Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 3
                      Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 11 of 61

 Fill in this information to identify the case:
 Debtor              H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-31828                                                                             x
                                                                                                              Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

          No. Go to Part 2.
          Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.

                                                                   Contingent
                                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?

Last 4 digits of account
                                                                 No
number
                                                                 Yes
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 12 of 61
Debtor        H K Fine Properties, LLC                                                 Case number (if known)      19-31828

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                   $11,936.65
                                                                   Check all that apply.
AAA Cooper Transportation                                           Contingent
P.O. Box 935003                                                       Unliquidated
                                                                      Disputed

                                                                   Basis for the claim:
Atlanta                                  GA       31193-5003       Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $1,591.25
                                                                   Check all that apply.
AAA Pallet Co.                                                      Contingent
1220 Shotwell                                                       Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Houston                                  TX       77020            Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $2,765.00
                                                                   Check all that apply.
Abasco LLC                                                          Contingent
8561 East North Belt                                                Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Humble                                   TX       77396            Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes

     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                    $3,119.34
                                                                   Check all that apply.
ACI Motor Freight, Inc.                                             Contingent
4545 S. Palisade St.                                                Unliquidated
                                                                    Disputed
                                                                   Basis for the claim:
Wichita                                  KS       67217-4931       Vendor

Date or dates debt was incurred                                    Is the claim subject to offset?

Last 4 digits of account number
                                                                    No
                                                                    Yes



Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                         page 2
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 13 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.5     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,450.75
                                                                Check all that apply.
Action Box                                                       Contingent
P.O. BOx 842745                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75284-0514      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.6     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,351.83
                                                                Check all that apply.
AGE Industries, Ltd.                                             Contingent
P.O. Box 205322                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75320-5322      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.7     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $809.05
                                                                Check all that apply.
All Brand Forklift Service                                       Contingent
12315 Market St.                                                 Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Houston                                TX       77015           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

   3.8     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $16,170.00
                                                                Check all that apply.
Andrea Fine                                                      Contingent
4102 Ivymist Ct.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Note

Date or dates debt was incurred      3/25/2019                  Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 3
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 14 of 61
Debtor        H K Fine Properties, LLC                                              Case number (if known)      19-31828

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,050.34
                                                                Check all that apply.
Andrea Fine                                                      Contingent
4102 Ivymist Ct.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Property Taxes

Date or dates debt was incurred      1/1/2019                   Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,644.03
                                                                Check all that apply.
Automation Personell Svc., Inc.                                  Contingent
P.O. Box 830941                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Birmingham                             AL       35283           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $21,836.68
                                                                Check all that apply.
Barlow Jones, LLP                                                Contingent
17225 El Camino Real, Suite 400                                  Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Houston                                TX       77058           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $9,869.20
                                                                Check all that apply.
Batz Corp.                                                       Contingent
P.O. Box 130                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Prattsville                            AR       72129           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 4
                    Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 15 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $13,223.23
                                                                Check all that apply.
Berry Gobal, Inc.                                                Contingent
P.O. Box 633485                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Cincinnati                             OH       45263-3485      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.14     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,750.00
                                                                Check all that apply.
Blue Grace Logistics                                             Contingent
P.O. Box 4964 Dept. 108                                          Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77210-4964      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.15     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,002.50
                                                                Check all that apply.
Breck Chatrou                                                    Contingent
32119 Willow Creek Park                                          Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Conroe                                 TX       77385           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.16     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,004.00
                                                                Check all that apply.
Buffalo Industries LLC                                           Contingent
7979 S. 108th St.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Kent                                   WA       98032           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 5
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 16 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.17     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,261.14
                                                                Check all that apply.
Caraustar Converted Products                                     Contingent
P.O. Box 935013                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pasadena                               CA       91199-5013      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.18     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11,071.63
                                                                Check all that apply.
Carriff Engineered Fabrics                                       Contingent
3500 Fieldstone Trace                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Midland                                NC       28107           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.19     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,278.51
                                                                Check all that apply.
Central Freight Line                                             Contingent
P.O. Box 847084                                                  Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Dallas                                 TX       75284           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.20     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $45,248.00
                                                                Check all that apply.
Channel Prime Alliance                                           Contingent
1803 Hull Ave.                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Des Moines                             IA       50313-4738      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 6
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 17 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.21     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,233.90
                                                                Check all that apply.
Coastal Packaging, Inc.                                          Contingent
7417 Station Dr.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77061           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.22     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,152.00
                                                                Check all that apply.
Continental Western Corp.                                        Contingent
5980 Jefferson Hwy.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Orleans                            LA       70123           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.23     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,643.60
                                                                Check all that apply.
Cordova Safety Products                                          Contingent
P.O. Box 409019                                                  Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Atlanta                                GA       30384-9019      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.24     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,000.00
                                                                Check all that apply.
Core Personnel                                                   Contingent
13154 Colt Rd.                                                   Unliquidated
Ste. 200                                                         Disputed
                                                                Basis for the claim:
Dallas                                 TX       75240           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 7
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 18 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.25     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,862.50
                                                                Check all that apply.
Dorstener Wire Tech, Inc.                                        Contingent
19994 Hickory Twig Way                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Spring                                 TX       77388           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.26     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,269.73
                                                                Check all that apply.
Double E. Company, LLC                                           Contingent
P.O. Box 847457                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boston                                 MA       02284-7457      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.27     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,305.00
                                                                Check all that apply.
DSV Road, Inc.                                                   Contingent
Dept. CH 10902                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Palatine                               IL       60055-0902      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.28     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $12,100.54
                                                                Check all that apply.
Eagle Mfg.                                                       Contingent
P.O. Box 207500                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75320           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 8
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 19 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.29     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:              $1,800,000.00
                                                                Check all that apply.
Ecosorb International, Inc.                                      Contingent
12315 Robin Blvd.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77045           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.30     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $610.00
                                                                Check all that apply.
Elliott Electric                                                 Contingent
P.O. Box 206524                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75320-6524      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.31     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,504.23
                                                                Check all that apply.
Estes-Express                                                    Contingent
P.O. Box 25612                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Richmond                               VA       23260-5612      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.32     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,097.51
                                                                Check all that apply.
First Insurance Funding                                          Contingent
P.O. Box 7000                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Carol Stream                           IL       60197           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                         page 9
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 20 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.33     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,108.00
                                                                Check all that apply.
General Works Products                                           Contingent
4912 Mehurin St.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
New Orleans                            LA       70121           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.34     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $7,058.20
                                                                Check all that apply.
Gigantic Bag                                                     Contingent
P.O. Box 1680                                                    Unliquidated
Dept. #2199                                                      Disputed
                                                                Basis for the claim:
Davenport                              IA       52807           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.35     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,619.55
                                                                Check all that apply.
Great Southwest Paper                                            Contingent
P.O. Box 15618                                                   Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Houston                                TX       77220           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.36     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $11,766.69
                                                                Check all that apply.
Harmon K. Fine                                                   Contingent
P.O. Box 2734                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77487-2734      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 21 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.37     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $511.27
                                                                Check all that apply.
Harmon K. Fine                                                   Contingent
4102 Ivymist Ct.                                                 Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sugar Land                             TX       77479           Property Taxes

Date or dates debt was incurred      3/11/19                    Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.38     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,000.00
                                                                Check all that apply.
Houston Bag & Burlap Co.                                         Contingent
3702 Polk                                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77003           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.39     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $418.00
                                                                Check all that apply.
J&M Industries, Inc.                                             Contingent
300 Ponchatoula Pkwy                                             Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Ponchatoula                            LA       70454           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.40     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,795.44
                                                                Check all that apply.
M&M Industries, Inc.                                             Contingent
316 Corporate Place                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chattanooga                            TN       37419           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 11
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 22 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.41     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,650.00
                                                                Check all that apply.
Majewski Transportation, Inc.                                    Contingent
2928 A. Greens Rd.                                               Unliquidated
Suite 100                                                        Disputed
                                                                Basis for the claim:
Houston                                TX       77032           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.42     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $47,508.40
                                                                Check all that apply.
Marco Polo International                                         Contingent
P.O. Box 417962                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Boston                                 MA       02241-7951      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.43     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $7,681.47
                                                                Check all that apply.
Martin Consulting                                                Contingent
12300 Dundee Court, Ste. 214                                     Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Cypress                                TX       77429           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.44     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $8,760.11
                                                                Check all that apply.
McNeely Plastics                                                 Contingent
P.O. Box 538142                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Atlanta                                GA       30353-8142      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 23 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.45     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,762.50
                                                                Check all that apply.
Muldoon Minerals                                                 Contingent
P.O. Box 349                                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Flatonia                               TX       78941           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.46     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $28,287.00
                                                                Check all that apply.
Orion Plastics                                                   Contingent
700 West Carob St.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Compton                                CA       90220           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.47     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $14,219.37
                                                                Check all that apply.
Pratt Industries                                                 Contingent
10510 Okanella St.                                               Unliquidated
                                                                   Disputed
Suite 100
                                                                Basis for the claim:
Houston                                TX       77041           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.48     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10,300.96
                                                                Check all that apply.
Precision Converters, Inc.                                       Contingent
5770 N. Blackstock Rd.                                           Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Spartanburg                            SC       29303           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 24 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.49     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $30,880.00
                                                                Check all that apply.
Primerasource                                                    Contingent
61324 Candlelight Dr.                                            Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Sturgis                                MI       49091           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.50     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $20,375.93
                                                                Check all that apply.
Priority 1 Inc.                                                  Contingent
P.O. Box 840808                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75284           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.51     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $97.12
                                                                Check all that apply.
Progressive Equipment & Supply Co., Inc.                         Contingent
P.O. Box 2661                                                    Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Laplace                                LA       70069           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.52     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $998.20
                                                                Check all that apply.
Purvis Bearing Service, Inc.                                     Contingent
P.O. Box 540757                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Dallas                                 TX       75354-0757      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 25 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.53     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,319.80
                                                                Check all that apply.
R3 Safety                                                        Contingent
14418 Collections Center Dr.                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60693           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.54     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $898.37
                                                                Check all that apply.
Rainbolt & Alexander, Inc                                        Contingent
4511 Dacoma St.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77092           Attorney Fees

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.55     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $776.30
                                                                Check all that apply.
Rowe Equipment, Inc.                                             Contingent
P.O. Box 1716                                                    Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Cypress                                TX       77433           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.56     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,664.27
                                                                Check all that apply.
Sonobond Ultrasonics                                             Contingent
1191 McDermott Dr.                                               Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Chester                           PA       19380           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 26 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.57     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $541.50
                                                                Check all that apply.
Sooner Container, Inc.                                           Contingent
3375 Pollok Dr.                                                  Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Conroe                                 TX       77303           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.58     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $6,398.31
                                                                Check all that apply.
Standridge Color Corp.                                           Contingent
1196 East Hightower Trail                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Social Circle                          GA       30025           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.59     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,850.00
                                                                Check all that apply.
Stephenson LeGrand & Pfeil PLLC                                  Contingent
1609 N Richmond Rd                                               Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Wharton                                TX       77488           Accountant

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.60     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,378.09
                                                                Check all that apply.
Sterling Manufacturing                                           Contingent
P.O. Box 16767                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77222           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16
                    Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 27 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.61     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $734,382.40
                                                                Check all that apply.
Supply Pro, Inc.                                                 Contingent
1210 Shotwell St.                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Houston                                TX       77020           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.62     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $17,430.14
                                                                Check all that apply.
SWM/Conwed Plastics, LLC                                         Contingent
P.O. Box 74008904                                                Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60674-8904      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.63     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,480.00
                                                                Check all that apply.
Tallgrass Freight Co.                                            Contingent
6800 Hilltop Rd., Ste. 202                                       Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Shawnee                                KS       66226           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.64     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $4,919.45
                                                                Check all that apply.
Texas Workforce Commission                                       Contingent
Attn: Cashier                                                    Unliquidated
P.O. Box 149037                                                  Disputed
                                                                Basis for the claim:
Austin                                 TX       78714-9037      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 17
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 28 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.65     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                    $500.00
                                                                Check all that apply.
The Tarp Depot                                                   Contingent
2606 Pasadena Blvd.                                              Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Pasadena                               TX       77502           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.66     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $3,629.30
                                                                Check all that apply.
Tipper Tie, Inc.                                                 Contingent
12767 Collections Center Dr.                                     Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Chicago                                IL       60693           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.67     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $10,967.68
                                                                Check all that apply.
Twitchell Corp.                                                  Contingent
Department 3490                                                  Unliquidated
                                                                   Disputed
P.O. Box 2153
                                                                Basis for the claim:
Birmingham                             AL       35287-3490      Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.68     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                         $8.85
                                                                Check all that apply.
U.S. Dept. of Insurance                                          Contingent
SPRS                                                             Unliquidated
P.O. Box 504591                                                  Disputed
                                                                Basis for the claim:
Saint Louis                            MO       63150           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 18
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 29 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.69     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,357.54
                                                                Check all that apply.
U.S. Road Freight                                                Contingent
P.O. Box 9070                                                    Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Wichita                                KS       67277           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.70     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $5,725.20
                                                                Check all that apply.
Ultra Tech International, Inc.                                   Contingent
P.O. Box 21347                                                   Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Tampa                                  FL       33622           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.71     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,260.00
                                                                Check all that apply.
United Film Solution                                             Contingent
15864 W. Hardy Rd., Ste 760                                      Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Houston                                TX       77060           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.72     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $1,231.32
                                                                Check all that apply.
Wahlco/DW Tool, Inc.                                             Contingent
5830 State Highway V                                             Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
Jackson                                MO       63755           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 30 of 61
Debtor       H K Fine Properties, LLC                                               Case number (if known)      19-31828

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.73     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $2,573.00
                                                                Check all that apply.
Whitewater Freight, Inc.                                         Contingent
9 Harrison Brookville Rd.                                        Unliquidated
                                                                 Disputed
                                                                Basis for the claim:
West Harrison                          IN       47060           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.74     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                $290,163.96
                                                                Check all that apply.
Wm. F. Harmeyer & Assoc                                          Contingent
7322 Southwest Freeway                                           Unliquidated
Ste. 510                                                         Disputed
                                                                Basis for the claim:
Houston                                TX       77074           Judgment

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes

  3.75     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                 $23,692.72
                                                                Check all that apply.
Worldwide Express                                                Contingent
P.O. Box 733360                                                  Unliquidated
                                                                   Disputed

                                                                Basis for the claim:
Dallas                                 TX       75373           Vendor

Date or dates debt was incurred                                 Is the claim subject to offset?

Last 4 digits of account number
                                                                 No
                                                                 Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                     page 20
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 31 of 61
Debtor        H K Fine Properties, LLC                                                     Case number (if known)   19-31828

 Part 3:       List Others to Be Notified About Unsecured Claims

4.    List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be
      listed are collection agencies, assignees of claims listed above, and attorneys for unsecured creditors.

      If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages
      are needed, copy the next page.

         Name and mailing address                                              On which line in Part 1 or Part 2 is the        Last 4 digits of
                                                                               related creditor (if any) listed?               account number,
                                                                                                                               if any

4.1      Johnnie Patterson                                                     Line
         PO Box 61301                                                                 Not listed. Explain:
                                                                               
                                                                                      Notice Only


         Houston                       TX      77208


4.2      Nicole Cacciatori                                                     Line      3.12
         1524 Highway 291 N.                                                          Not listed. Explain:
                                                                               


         Prattsville                   AR      72129-9137


4.3      Preston Towber                                                        Line      3.29
         6750 West Loop South, Ste 920                                                Not listed. Explain:
                                                                               


         Bellaire                      TX      77401


4.4      T. Ernest Freeman                                                     Line      3.29
         1770 St. James Place                                                         Not listed. Explain:
                                                                               
         Suite 120


         Houston                       TX      77056


4.5      Woodrow Holland                                                       Line      3.61
         1770 St. James Place                                                         Not listed. Explain:
                                                                               
         Suite 120


         Houston                       TX      77056




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                           page 21
                   Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 32 of 61
Debtor      H K Fine Properties, LLC                                          Case number (if known)      19-31828

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                        $0.00

5b. Total claims from Part 2                                                              5b.   +          $3,333,158.55


5c. Total of Parts 1 and 2                                                                5c.              $3,333,158.55
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                   page 22
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 33 of 61

 Fill in this information to identify the case:
 Debtor name         H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-31828                                  Chapter      11                                     Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                              12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                            State the name and mailing address for all other
                                                                                         parties with whom the debtor has an executory
                                                                                         contract or unexpired lease

2.1       State what the contract       Lease for 1210 Shotwell                          Supply Pro Sorbents, LLC
          or lease is for and the       Contract to be ASSUMED                           1210 Shotwell
          nature of the debtor's        Contract is in DEFAULT
          interest

          State the term remaining
          List the contract
          number of any
                                                                                        Houston                              TX           77020
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                  page 1
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 34 of 61

 Fill in this information to identify the case:
 Debtor name         H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number         19-31828                                                                                      Check if this is an
 (if known)                                                                                                         amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                         12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.    Does the debtor have any codebtors?
       No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
          Yes

2.    In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
      schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
      owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
      separately in Column 2.

          Column 1: Codebtor                                                                   Column 2: Creditor

                                                                                                                              Check all schedules
       Name                            Mailing address                                        Name                            that apply:

2.1    Harmon K. Fine                  4102 Ivymist Ct.                                       Ecosorb Investments,                 D
                                       Number      Street                                     LLC                                  E/F
                                                                                                                                   G

                                       Sugar Land                     TX      77479
                                       City                           State   ZIP Code


2.2    Supply Pro Sorbents,            1210 Shotwell St.                                      AAA Cooper                           D
       LLC                             Number      Street                                     Transportation                       E/F
                                                                                                                                   G

                                       Houston                        TX      77020
                                       City                           State   ZIP Code


2.3    Supply Pro Sorbents,            1210 Shotwell St.                                      AAA Pallet Co.                       D
       LLC                             Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Houston                        TX      77020
                                       City                           State   ZIP Code


2.4    Supply Pro Sorbents,            1210 Shotwell St.                                      Abasco LLC                           D
       LLC                             Number      Street
                                                                                                                                   E/F
                                                                                                                                   G

                                       Houston                        TX      77020
                                       City                           State   ZIP Code




Official Form 206H                                            Schedule H: Codebtors                                                           page 1
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 35 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.5   Supply Pro Sorbents,          1210 Shotwell St.                                 ACI Motor Freight, Inc.            D
      LLC                           Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.6   Supply Pro Sorbents,          1210 Shotwell St.                                 Action Box                         D
      LLC                           Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.7   Supply Pro Sorbents,          1210 Shotwell St.                                 AGE Industries, Ltd.               D
      LLC                           Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.8   Supply Pro Sorbents,          1210 Shotwell St.                                 All Brand Forklift                 D
      LLC                           Number     Street                                 Service                            E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.9   Supply Pro Sorbents,          1210 Shotwell St.                                 Automation Personell               D
      LLC                           Number     Street                                 Svc., Inc.                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.10 Supply Pro Sorbents,           1210 Shotwell St.                                 Batz Corp.                         D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.11 Supply Pro Sorbents,           1210 Shotwell St.                                 Berry Gobal, Inc.                  D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 2
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 36 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.12 Supply Pro Sorbents,           1210 Shotwell St.                                 Blue Grace Logistics               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.13 Supply Pro Sorbents,           1210 Shotwell St.                                 Buffalo Industries LLC             D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.14 Supply Pro Sorbents,           1210 Shotwell St.                                 Caraustar Converted                D
     LLC                            Number     Street                                 Products                           E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.15 Supply Pro Sorbents,           1210 Shotwell St.                                 Carriff Engineered                 D
     LLC                            Number     Street                                 Fabrics                            E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.16 Supply Pro Sorbents,           1210 Shotwell St.                                 Central Freight Line               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.17 Supply Pro Sorbents,           1210 Shotwell St.                                 Channel Prime Alliance             D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.18 Supply Pro Sorbents,           1210 Shotwell St.                                 Coastal Packaging, Inc.            D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 3
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 37 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.19 Supply Pro Sorbents,           1210 Shotwell St.                                 Continental Western                D
     LLC                            Number     Street                                 Corp.                              E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.20 Supply Pro Sorbents,           1210 Shotwell St.                                 Cordova Safety                     D
     LLC                            Number     Street                                 Products                           E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.21 Supply Pro Sorbents,           1210 Shotwell St.                                 Core Personnel                     D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.22 Supply Pro Sorbents,           1210 Shotwell St.                                 Dorstener Wire Tech,               D
     LLC                            Number     Street                                 Inc.                               E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.23 Supply Pro Sorbents,           1210 Shotwell St.                                 Double E. Company, LLC             D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.24 Supply Pro Sorbents,           1210 Shotwell St.                                 DSV Road, Inc.                     D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.25 Supply Pro Sorbents,           1210 Shotwell St.                                 Eagle Mfg.                         D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 4
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 38 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.26 Supply Pro Sorbents,           1210 Shotwell St.                                 Elliott Electric                   D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.27 Supply Pro Sorbents,           1210 Shotwell St.                                 Estes-Express                      D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.28 Supply Pro Sorbents,           1210 Shotwell St.                                 First Insurance Funding            D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.29 Supply Pro Sorbents,           1210 Shotwell St.                                 General Works                      D
     LLC                            Number     Street                                 Products                           E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.30 Supply Pro Sorbents,           1210 Shotwell St.                                 Gigantic Bag                       D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.31 Supply Pro Sorbents,           1210 Shotwell St.                                 Great Southwest Paper              D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.32 Supply Pro Sorbents,           1210 Shotwell St.                                 Harmon K. Fine                     D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 5
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 39 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)    19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                   Check all schedules
      Name                          Mailing address                                   Name                         that apply:

2.33 Supply Pro Sorbents,           1210 Shotwell St.                                 Houston Bag & Burlap               D
     LLC                            Number     Street                                 Co.                                E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.34 Supply Pro Sorbents,           1210 Shotwell St.                                 J&M Industries, Inc.               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.35 Supply Pro Sorbents,           1210 Shotwell St.                                 M&M Industries, Inc.               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.36 Supply Pro Sorbents,           1210 Shotwell St.                                 Majewski                           D
     LLC                            Number     Street                                 Transportation, Inc.               E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.37 Supply Pro Sorbents,           1210 Shotwell St.                                 Marco Polo International           D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.38 Supply Pro Sorbents,           1210 Shotwell St.                                 Martin Consulting                  D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.39 Supply Pro Sorbents,           1210 Shotwell St.                                 McNeely Plastics                   D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                    page 6
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 40 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.40 Supply Pro Sorbents,           1210 Shotwell St.                                 Muldoon Minerals                   D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.41 Supply Pro Sorbents,           1210 Shotwell St.                                 Orion Plastics                     D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.42 Supply Pro Sorbents,           1210 Shotwell St.                                 Pratt Industries                   D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.43 Supply Pro Sorbents,           1210 Shotwell St.                                 Precision Converters,              D
     LLC                            Number     Street                                 Inc.                               E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.44 Supply Pro Sorbents,           1210 Shotwell St.                                 Primerasource                      D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.45 Supply Pro Sorbents,           1210 Shotwell St.                                 Priority 1 Inc.                    D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.46 Supply Pro Sorbents,           1210 Shotwell St.                                 Progressive Equipment              D
     LLC                            Number     Street                                 & Supply Co., Inc.                 E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 7
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 41 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.47 Supply Pro Sorbents,           1210 Shotwell St.                                 Purvis Bearing Service,            D
     LLC                            Number     Street                                 Inc.                               E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.48 Supply Pro Sorbents,           1210 Shotwell St.                                 R3 Safety                          D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.49 Supply Pro Sorbents,           1210 Shotwell St.                                 Rowe Equipment, Inc.               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.50 Supply Pro Sorbents,           1210 Shotwell St.                                 Sonobond Ultrasonics               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.51 Supply Pro Sorbents,           1210 Shotwell St.                                 Sooner Container, Inc.             D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.52 Supply Pro Sorbents,           1210 Shotwell St.                                 Standridge Color Corp.             D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.53 Supply Pro Sorbents,           1210 Shotwell St.                                 Sterling Manufacturing             D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 8
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 42 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.54 Supply Pro Sorbents,           1210 Shotwell St.                                 SWM/Conwed Plastics,               D
     LLC                            Number     Street                                 LLC                                E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.55 Supply Pro Sorbents,           1210 Shotwell St.                                 Tallgrass Freight Co.              D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.56 Supply Pro Sorbents,           1210 Shotwell St.                                 Texas Workforce                    D
     LLC                            Number     Street                                 Commission                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.57 Supply Pro Sorbents,           1210 Shotwell St.                                 The Tarp Depot                     D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.58 Supply Pro Sorbents,           1210 Shotwell St.                                 Tipper Tie, Inc.                   D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.59 Supply Pro Sorbents,           1210 Shotwell St.                                 Twitchell Corp.                    D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.60 Supply Pro Sorbents,           1210 Shotwell St.                                 U.S. Dept. of Insurance            D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                   page 9
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 43 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.61 Supply Pro Sorbents,           1210 Shotwell St.                                 U.S. Road Freight                  D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.62 Supply Pro Sorbents,           1210 Shotwell St.                                 Ultra Tech International,          D
     LLC                            Number     Street                                 Inc.                               E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.63 Supply Pro Sorbents,           1210 Shotwell St.                                 United Film Solution               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.64 Supply Pro Sorbents,           1210 Shotwell St.                                 Wahlco/DW Tool, Inc.               D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.65 Supply Pro Sorbents,           1210 Shotwell St.                                 Whitewater Freight, Inc.           D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.66 Supply Pro Sorbents,           1210 Shotwell St.                                 Worldwide Express                  D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.67 Supply Pro Sorbents,           1210 Shotwell St.                                 Breck Chatrou                      D
     LLC                            Number     Street
                                                                                                                         E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 10
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 44 of 61
Debtor       H K Fine Properties, LLC                                              Case number (if known)   19-31828


          Additional Page if Debtor Has More Codebtors
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

         Column 1: Codebtor                                                            Column 2: Creditor

                                                                                                                  Check all schedules
      Name                          Mailing address                                   Name                        that apply:

2.68 Supply Pro Sorbents,           1210 Shotwell St.                                 Ecosorb International,             D
     LLC                            Number     Street                                 Inc.                               E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.69 Supply Pro, Inc.               1210 Shotwell St.                                 Breck Chatrou                      D
                                    Number     Street                                                                     E/F
                                                                                                                  
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.70 Supply Pro, Inc.               1210 Shotwell St.                                 Barlow Jones, LLP                  D
                                    Number     Street                                                                     E/F
                                                                                                                  
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code


2.71 Supply Pro, Inc.               1210 Shotwell St.                                 Wm. F. Harmeyer &                  D
                                    Number     Street                                 Assoc                              E/F
                                                                                                                         G

                                    Houston                     TX      77020
                                    City                        State   ZIP Code




Official Form 206H                                       Schedule H: Codebtors                                                  page 11
                           Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 45 of 61

 Fill in this information to identify the case:


 Debtor Name H K Fine Properties, LLC

 United States Bankruptcy Court for the:                   SOUTHERN DISTRICT OF TEXAS

 Case number (if known):              19-31828                                                                                                                                     Check if this is an
                                                                                                                                                                                    amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                               12/15



 Part 1:           Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $3,490,600.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                   $718,774.65
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $4,209,374.65
         Copy line 92 from Schedule A/B........................................................................................................................................................................


 Part 2:           Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................................................... $784,104.36

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F........................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              + $3,333,158.55
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F.............................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................ $4,117,262.91




Official Form 206Sum                                         Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 46 of 61
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 47 of 61

 Fill in this information to identify the case:
 Debtor name        H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-31828
 (if known)                                                                                                            Check if this is an
                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                          04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write the debtor's name and case number (if known).


 Part 1:        Income
1.   Gross revenue from business

        None

2.   Non-business revenue
     Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from
     lawsuits, and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

        None

 Part 2:        List Certain Transfers Made Before Filing for Bankruptcy
3.   Certain payments or transfers to creditors within 90 days before filing this case

     List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days
     before filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be
     adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.)


        None

4.   Payments or other transfers of property made within 1 year before filing this case that benefited any insider

     List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
     guaranteed or co-signed by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
     $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
     adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
     and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
     any managing agent of the debtor. 11 U.S.C. § 101(31).


        None

5.   Repossessions, foreclosures, and returns

     List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a
     creditor, sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in
     line 6.


        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 1
                      Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 48 of 61
Debtor         H K Fine Properties, LLC                                                       Case number (if known)      19-31828
               Name

6.   Setoffs

     List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from
     an account of the debtor without permission or refused to make a payment at the debtor's direction from an account of the debtor because
     the debtor owed a debt.


        None

 Part 3:        Legal Actions or Assignments
7.   Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
     List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor
     was involved in any capacity--within 1 year before filing this case.


        None

      Case title                             Nature of case                            Court or agency's name and address               Status of case
7.1. William harmeyer v. Supply              Judgment                                  Fort Bend County 434th District Court
                                                                                                                                            Pending
      Pro                                                                              Name

                                                                                       301 Jackson St.                                      On appeal
                                                                                       Street
                                                                                                                                            Concluded

      Case number
      17-DCV-247268                                                                    Richmond                   TX      77469
                                                                                       City                       State   ZIP Code

      Case title                             Nature of case                            Court or agency's name and address               Status of case
7.2. Ecosorb International v.                Third Amended Petition                    Harris County 11th District Court
                                                                                                                                            Pending
      Supply Pro et al                                                                 Name

                                                                                       201 Caroline, 9th Floor                              On appeal
                                                                                       Street
                                                                                                                                            Concluded

      Case number
      2016-01693                                                                       Houston                    TX      77002
                                                                                       City                       State   ZIP Code

8.   Assignments and receivership

     List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the
     hands of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

        None

 Part 4:        Certain Gifts and Charitable Contributions
9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the
     aggregate value of the gifts to that recipient is less than $1,000

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 2
                       Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 49 of 61
Debtor          H K Fine Properties, LLC                                                   Case number (if known)       19-31828
                Name


 Part 5:          Certain Losses
10. All losses from fire, theft, or other casualty within 1 year before filing this case.

         None

 Part 6:          Certain Payments or Transfers
11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year
    before the filing of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or
    restructuring, seeking bankruptcy relief, or filing a bankruptcy case.


         None

         Who was paid or who received the transfer?            If not money, describe the property              Dates                Total amount
                                                               transferred                                                           or value
 11.1. The Gerger Law Firm, PLLC                               On March 26, 2019, Properties paid               3/25/2018               $16,717.00
                                                               the Law Firm $16,717.00 as a
         Address                                               retainer. This was deposited into the
         Alan S. Gerger                                        Law Firm IOLTA account. On March
         Street                                                29, 2019, the Law Firm transferred
         2211 Norfolk St., Ste. 517                            $5,617.00 from the IOLTA account to
         Houston                      TX      77098            the Law Firm's operating account to
         City                         State   ZIP Code         pay for pre-petition legal services
                                                               and for the filing fee of $1,717.00 for
         Email or website address                              a chapter 11 bankruptcy case. The
                                                               remaining balance is $11,100.00.

         Who made the payment, if not debtor?



12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing
    of this case to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.


         None

13. Transfers not already listed on this statement
    List any transfers of money or other property--by sale, trade, or any other means--made by the debtor or a person acting on behalf of the
    debtor within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or
    financial affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this
    statement.


         None

 Part 7:          Previous Locations
14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.

         Does not apply


         Address                                                                                    Dates of occupancy

 14.1. 4102 Ivy Mist Ct.                                                                            From                           To
         Street


         Sugar Land                                           TX        77479
         City                                                 State     ZIP Code




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 3
                     Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 50 of 61
Debtor       H K Fine Properties, LLC                                                    Case number (if known)      19-31828
             Name


 Part 8:        Health Care Bankruptcies
15. Health Care bankruptcies

     Is the debtor primarily engaged in offering services and facilities for:

      diagnosing or treating injury, deformity, or disease, or

      providing any surgical, psychiatric, drug treatment, or obstetric care?

        No. Go to Part 9.
        Yes. Fill in the information below.

 Part 9:        Personally Identifiable Information
16. Does the debtor collect and retain personally identifiable information of customers?

        No.
        Yes. State the nature of the information collected and retained

                Does the debtor have a privacy policy about that information?
                 No.
                 Yes.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b) or
    other pension or profit-sharing plan made available by the debtor as an employee benefit?

        No. Go to Part 10.
        Yes. Does the debtor serve as plan administrator?
               No. Go to Part 10.
               Yes. Fill in below:
 Part 10:       Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor's name, or for the debtor's benefit,
    closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts, certificates of deposit, and shares in banks, credit unions, brokerage
    houses, cooperatives, associations, and other financial institutions.


        None

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
    filing this case.

        None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
                      Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 51 of 61
Debtor         H K Fine Properties, LLC                                                     Case number (if known)      19-31828
               Name

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
    building in which the debtor does business.

          None

  Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own
21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held
    in trust. Do not list leased or rented property.


          None

  Part 12:        Details About Environmental Information
For the purpose of Part 12, the following definitions apply:

 Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless or
  the medium affected (air, land, water, or any other medium).


 Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
  formerly owned, operated, or utilized.

 Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
  similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law?
    Include settlements and orders.

          No
          Yes. Provide details below.

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in
    violation of an environmental law?

          No
          Yes. Provide details below.

24. Has the debtor notified any govermental unit of any release of hazardous material?

          No
          Yes. Provide details below.

Site name and address                          Governmental unit name and address             Environmental law, if known                 Date of notice
Hahlo Street                                                                                  There was a fire at Hahlo Street            July 1, 2012
Name                                           Name                                           in July 2012. The fire was
1231 Hahlo Street                                                                             monitored by SET Environmental
Street                                         Street                                         and results were reported to
                                                                                              proper authorities.


Houston                   TX      77020
City                      State   ZIP Code     City                      State   ZIP Code




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 5
                          Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 52 of 61
Debtor        H K Fine Properties, LLC                                                      Case number (if known)      19-31828
              Name


 Part 13:        Details About the Debtor's Business or Connections to Any Business
25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
    case. Include this information even if already listed in the Schedules.

         None

26. Books, records, and financial statements

     26a.   List all accountants and bookkeepers who maintained the debtor's books and records within 2 years before filing this case.

                 None

                 Name and address                                                                   Dates of service

      26a.1. Stephenson Legrand & Pfeil PLLC                                                        From                       To
                 Name
                 1609 N Richmond Rd
                 Street


                 Wharton                                      TX          77488
                 City                                         State       ZIP Code

     26b.   List all firms or individuals who have audited, compiled, or reviewed debtor's books of account and records or prepared a financial
            statement within 2 years before filing this case.

                 None

     26c.   List all firms or individuals who were in possession of the debtor's books of account and records when this case is filed.

                 None

                 Name and address                                                                If any books of account and records are
                                                                                                 unavailable, explain why
         26c.1. Harmon K. Fine
                 Name
                 4102 Ivy Mist Court
                 Street


                 Sugar Land                                   TX          77479
                 City                                         State       ZIP Code

     26d.   List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a
            financial statement within 2 years before filing this case.

                 None




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 6
Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 53 of 61
                            Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 54 of 61
B2030 (Form 2030) (12/15)
                                                          UNITED STATES BANKRUPTCY COURT
                                                             SOUTHERN DISTRICT OF TEXAS
                                                                  HOUSTON DIVISION
In re H K Fine Properties, LLC                                                                                                      Case No.           19-31828

                                                                                                                                    Chapter            11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:
                                                                                                                                                     Hourly
     For legal services, I have agreed to accept.........................................................................................................
                                                                                                Fixed Fee:
     Prior to the filing of this statement I have received.............................................................................................
                                                                                                                             $16,717.00               (See Attachment)
     Balance Due..............................................................................................................................................................
                                                                                                                                                        $0.00

2. The source of the compensation paid to me was:
                      Debtor                                   Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                   Other (specify)

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 55 of 61
Case
 Case19-31828
      19-31828 Document
                Document10
                         2-1 Filed
                               FiledininTXSB
                                         TXSBonon04/15/19
                                                  04/01/19 Page
                                                            Page561 of
                                                                    of 61
                                                                       2




                                                19-31828




                         EXHIBIT "I"
Case
 Case19-31828
      19-31828 Document
                Document10
                         2-1 Filed
                               FiledininTXSB
                                         TXSBonon04/15/19
                                                  04/01/19 Page
                                                            Page572 of
                                                                    of 61
                                                                       2
                    Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 58 of 61

 Fill in this information to identify the case:
 Debtor name        H K Fine Properties, LLC

 United States Bankruptcy Court for the: SOUTHERN DISTRICT OF TEXAS

 Case number        19-31828                                                                                              Check if this is an
 (if known)                                                                                                                amended filing

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured
Claims and Are Not Insiders                                                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which
the debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do
not include claims by secured creditors, unless the unsecured claims resulting from inadequate collateral value places the
creditor among the holders of the 20 largest unsecured claims.


 Name of creditor and          Name, telephone         Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing              number, and email       (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip        address of              debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                          creditor                professional          unliquidated,   secured, fill in total claim amount and
                               contact                 services, and         or disputed     deduction for value of collateral or setoff to
                                                       government                            calculate unsecured claim.
                                                       contracts)
                                                                                             Total           Deduction       Unsecured
                                                                                             claim, if       for value       claim
                                                                                             partially       of
                                                                                             secured         collateral
                                                                                                             or setoff
1   Ecosorb International,                             Judgment              Contingent                                       $1,800,000.00
    Inc.                                                                     Unliquidated
    12315 Robin Blvd.                                                        Disputed
    Houston, TX 77045



2   Supply Pro, Inc.                                   Vendor                Contingent                                         $734,382.40
    1210 Shotwell St.                                                        Unliquidated
    Houston, TX 77020                                                        Disputed




3   Wm. F. Harmeyer &                                  Judgment                                                                 $290,163.96
    Assoc
    7322 Southwest
    Freeway
    Ste. 510
    Houston, TX 77074
4   Marco Polo International                           Vendor                Contingent                                           $47,508.40
    P.O. Box 417962                                                          Unliquidated
    Boston, MA 02241-7951                                                    Disputed




5   Channel Prime Alliance                             Vendor                Contingent                                           $45,248.00
    1803 Hull Ave.                                                           Unliquidated
    Des Moines, IA 50313-                                                    Disputed
    4738




Official Form 204      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                      page 1
                    Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 59 of 61
Debtor       H K Fine Properties, LLC                                           Case number (if known) 19-31828
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
6   Primerasource                                   Vendor                Contingent                                           $30,880.00
    61324 Candlelight Dr.                                                 Unliquidated
    Sturgis, MI 49091                                                     Disputed




7   Orion Plastics                                  Vendor                Contingent                                           $28,287.00
    700 West Carob St.                                                    Unliquidated
    Compton, CA 90220                                                     Disputed




8   Worldwide Express                               Vendor                Contingent                                           $23,692.72
    P.O. Box 733360                                                       Unliquidated
    Dallas, TX 75373                                                      Disputed




9   Barlow Jones, LLP                               Vendor                Contingent                                           $21,836.68
    17225 El Camino Real,                                                 Unliquidated
    Suite 400                                                             Disputed
    Houston, TX 77058



10 Priority 1 Inc.                                  Vendor                Contingent                                           $20,375.93
   P.O. Box 840808                                                        Unliquidated
   Dallas, TX 75284                                                       Disputed




11 SWM/Conwed Plastics,                             Vendor                Contingent                                           $17,430.14
   LLC                                                                    Unliquidated
   P.O. Box 74008904                                                      Disputed
   Chicago, IL 60674-8904



12 Pratt Industries                                 Vendor                Contingent                                           $14,219.37
   10510 Okanella St.                                                     Unliquidated
   Suite 100                                                              Disputed
   Houston, TX 77041



13 Berry Gobal, Inc.                                Vendor                Contingent                                           $13,223.23
   P.O. Box 633485                                                        Unliquidated
   Cincinnati, OH 45263-                                                  Disputed
   3485




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 2
                    Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 60 of 61
Debtor       H K Fine Properties, LLC                                           Case number (if known) 19-31828
             Name


 Name of creditor and         Name, telephone       Nature of the claim   Indicate if     Amount of unsecured claim
 complete mailing             number, and email     (for example, trade   claim is        If the claim is fully unsecured, fill in only
 address, including zip       address of            debts, bank loans,    contingent,     unsecured claim amount. If claim is partially
 code                         creditor              professional          unliquidated,   secured, fill in total claim amount and
                              contact               services, and         or disputed     deduction for value of collateral or setoff to
                                                    government                            calculate unsecured claim.
                                                    contracts)
                                                                                          Total           Deduction       Unsecured
                                                                                          claim, if       for value       claim
                                                                                          partially       of
                                                                                          secured         collateral
                                                                                                          or setoff
14 Eagle Mfg.                                       Vendor                Contingent                                           $12,100.54
   P.O. Box 207500                                                        Unliquidated
   Dallas, TX 75320                                                       Disputed




15 AAA Cooper                                       Vendor                Contingent                                           $11,936.65
   Transportation                                                         Unliquidated
   P.O. Box 935003                                                        Disputed
   Atlanta, GA 31193-5003



16 Carriff Engineered                               Vendor                Contingent                                           $11,071.63
   Fabrics                                                                Unliquidated
   3500 Fieldstone Trace                                                  Disputed
   Midland, NC 28107



17 Twitchell Corp.                                  Vendor                Contingent                                           $10,967.68
   Department 3490                                                        Unliquidated
   P.O. Box 2153                                                          Disputed
   Birmingham, AL 35287-
   3490

18 Precision Converters,                            Vendor                Contingent                                           $10,300.96
   Inc.                                                                   Unliquidated
   5770 N. Blackstock Rd.                                                 Disputed
   Spartanburg, SC 29303



19 Batz Corp.                                       Vendor                Contingent                                            $9,869.20
   P.O. Box 130                                                           Unliquidated
   Prattsville, AR 72129                                                  Disputed




20 McNeely Plastics                                 Vendor                Contingent                                            $8,760.11
   P.O. Box 538142                                                        Unliquidated
   Atlanta, GA 30353-8142                                                 Disputed




Official Form 204     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                    page 3
Case 19-31828 Document 10 Filed in TXSB on 04/15/19 Page 61 of 61
